 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

os UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Cellular phone 605CYHE130233 in the custody
of the Milwaukee Police Department.

Case No. 19-4 33 Mond)

 

a a ee a

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
[X] evidence of a crime;
CI contraband, fruits of crime, or other items illegally possessed;
XI property designed for use, intended for use, or used in committing a crime;
CJ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 21 U.S.C. § 841(a)(1); 18 U.S.C. § 922(g)(1), and 18 U.S.C. § 924(c)

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

SLBLLPELEE__ DZD

Applicant's signature

ATF Special Agent Matthew Mason__
Printed Name and Title

Sworn to before me and signed in my presence: er Five —
Date: f Vole My oOl )

Xx ‘ude Sof ‘SS ture

 
   

City and State: Milwaukee, Wiscomsif|.00933-NJ Filed 11/05 ancy Je istrate Judge

Printed Name “and Title
 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Matthew Mason, being duly sworn, hereby depose and state:

I. BACKGROUND, TRAINING & EXPERIENCE

 

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF). I have been so employed since September 2015. Prior to my
employment with ATF, I was a Police Officer with the Calumet City Illinois Police
Department, from 2003 until 2015. As part of my duties as an ATF Special Agent, I
investigate criminal violations relating to violent crime, and firearms and explosives
offenses, including 18 U.S.C. § 922(g)(1) (felon in possession of a firearm) and 26 U.S.C.
§§ 5861(d), (e) & (f), (possess, transfer or making a firearm not registered in the National
Firearms Registration and Transfer Record).

2. During my career in law enforcement, I have investigated violations of
federal narcotics laws and related violations, including federal firearms offenses. Based
on my training, experience, and participation in firearms and drug trafficking
investigations, I know and have observed the following:

a. I have used informants to investigate drug trafficking. Through informant
interviews, and extensive debriefings of individuals involved in drug
trafficking, I have learned about the manner in which individuals and
organizations distribute controlled substances in Wisconsin and
throughout the United States;

b. I have also relied upon informants to obtain controlled substances from
dealers by making controlled purchases of controlled substances from
dealers. I have extensive experience conducting street surveillance of
individuals engaged in drug trafficking. I have participated in the
execution of numerous search warrants where controlled substances, drug
paraphernalia, and drug trafficking records were seized;

Case 2:19-mj-00933-NJ Filed 11/05/19 Page 2of7 Document 1

 
 

 

 

c. I am familiar with the appearance and street names of various drugs,
including marijuana, methamphetamine, heroin, cocaine, cocaine base
(crack cocaine), and ecstasy. I am familiar with the methods used by drug
dealers to package and prepare controlled substances for sale. I know the
street values of different quantities of the various controlled substances;

d. I am familiar with the language used over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and
coded;

e. I know that drug traffickers often use various communication devices to

conduct drug trafficking operations, and that drug traffickers often
communicate on cell phones using text messages and direct connect cell
phone capabilities; and

f. I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control,
firearms, ammunition, and records or receipts pertaining to such.

3. The facts contained in this affidavit are known to me through my personal
knowledge, training, and experience, through information provided to me by others, and
through information provided to me by other law enforcement officers and my review of
official law enforcement records and reports which I consider to be truthful and reliable.

4. Because this affidavit is submitted for the limited purpose of securing a ~
search warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are essential to establish
probable cause.

5. Imake this affidavit in support of an application for search warrant for the

2
Case 2:19-mj-00933-NJ Filed 11/05/19 Page 3of7 Document 1
 

 

 

following item: Gold, LG, LGMS428, with serial number 605CYHE130233 touch screen

cellular phone. This device is in the custody of the Milwaukee Police Department, 2620

W. Wisconsin, Milwaukee, Wisconsin.

Il.

6.

10.

11.

PROBABLE CAUSE

On 03/05/2019, MPD Officers were investigating firearm and narcotics
offenses at 1660 N. Prospect Avenue in Milwaukee, Wisconsin. During the
investigation, Officers learned that DARRAH, who is a convicted felon, was
likely in possession of firearms at 735 West Wisconsin Avenue #1001 in
Milwaukee, Wisconsin.

Officer Ramirez #018997 authored a search warrant for 735 West Wisconsin
Avenue #1001, which is in the City and County of Milwaukee, Wisconsin.
The Honorable Judge Claire Fiorenza granted the search warrant. Prior to
executing the warrant, Officers learned that DARRAH was on extended
supervision and had an active arrest warrant for violating terms of his
supervision.

On 03/09/2019, MPD Officers executed the search warrant at 735 W.
Wisconsin Avenue. Prior to the execution of the warrant, Officers surveilled
the property. Officers observed and detained DARRAH and RAMOS as they
exited the building and entered a blue Ford Fusion. The Fusion had
Wisconsin registration ADS-4997 and registered to RAMOS.

On DARRAHW’s person, Officers recovered a clear bag inside his left front
pocket. Inside the bag were three clear bags containing suspect cocaine,
suspected cocaine base, and pills. Officers also recovered from DARRAH’s
person, a digital scale, U.S currency, gold LG cellular phone, keys to the Ford,
and keys to 735 W. Wisconsin Ave #1001. On the plate of the scale was a
residue that later field-tested positive for the presence of cocaine.

Officers then executed the search warrant upon the apartment. No additional
person were located inside the residence. Officers recovered $18,070 United
States Currency, documents in RAMOS’ name, marijuana, drug
paraphernalia, three firearms, and ammunition.

DARRAH has three prior felony convictions in Wisconsin for Bail juamping-

3
Case 2:19-mj-00933-NJ Filed 11/05/19 Page 4of7 Document 1
 

 

Felony under Milwaukee County case number 2018CF001713, 2018CF002322, and

2018CF004820.

12. On June 11, 2019, a grand jury in this district returned a three-count
indictment charging DARRAH with felon in possession of a firearm, possession with
intent to distribute cocaine, and possession of a firearm in furtherance of a drug
trafficking crime.

Ill. CONCLUSION

13. Based on the foregoing facts and circumstances, there is probable cause to
believe that David DARRAH was involved in the distribution of narcotics in violation of
21 US.C. § 841(a)(1), and felon in possession of a firearm in violation of 18 U.S.C. §
922(g)(1), possession of a firearm in furtherance of a drug trafficking crime, in violation
of 18 U.S.C. § 924(c). There is also probable cause to search the Gold, LG, LGMS428,
touchscreen cellular phone with serial number 605CY HE130233 as described in

Attachment A for evidence of these crimes, as described in Attachment B.

4
Case 2:19-mj-00933-NJ Filed 11/05/19 Page5of7 Document 1

 
 

 

 

 

ATTACHMENT A

PROPERTY TO BE SEARCHED
The Property to be searched is a Gold, LG, LGMS428, touch screen cellular phone
with serial number 605CYHE130233. The device is in the custody of the Milwaukee

Police Department, 2620 W. Wisconsin, Milwaukee, Wisconsin.

5
Case 2:19-mj-00933-NJ Filed 11/05/19 Page 6of7 Document 1
 

 

ATTACHMENT B
ITEMS TO BE SEIZED

All records on the Gold, LG LGMS428, touch screen cellular phone with serial
number 605CYHE130233 described in Attachment A that relate to violations of drug
distribution, in violation of 21 U.S.C. § 841(a)(1), felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1), and possession of a firearm in furtherance of a drug
trafficking crime, in violation of 18 U.S.C. § 924(c), and involve David DARRAH

including, but not limited to:

a. Drug customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well as dates and
amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

d. any information related to the possession or use of firearms; and

e. photographs and/or videos showing DARRAH in possession of firearms
and/or narcotics.

6
Case 2:19-mj-00933-NJ Filed 11/05/19 Page 7 of 7 Document 1

 
